Citation Nr: 1120552	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-27 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for multiple myeloma.  

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.  

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.  

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.  

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from May 1967 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In October 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO), at the RO, in lieu of a hearing before the Board.  A transcript has been obtained and is of record.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board finds that additional development is required before the issues on appeal are ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2010).  

The Veteran claims that he developed multiple myeloma and bilateral upper and lower peripheral neuropathy as a result of exposure to certain chemicals during service.  The Veteran was first diagnosed with neuropathy in 1999 and multiple myeloma in 2002.  In a January 2002 private treatment record, a private examiner opined that the multiple myeloma was causing the Veteran's peripheral neuropathy.  

The Veteran's DD Form 214 indicates that his military occupational specialty (MOS) was equivalent to a civilian specialist in radio mechanics.  In a July 2009 statement, the Veteran wrote that, as part of his in-service duties, he had to clean electronic circuit boards with both benzene and carbon tetrachloride.  He also wrote that, during service, he flew as a radio operator on "Hurricane Hunter" flights.  After each flight, the crewmembers were required to wipe the wings and engines of the planes free of oil.  He stated that he did not wear any gloves or other protective gear in performing such duties.

In support of his appeal, the Veteran submitted an article from the American Cancer Society regarding multiple myeloma, as well as internet articles concerning benzene and carbon tetrachloride.  In these articles, the authors suggest a link between chemical exposure and various ailments, to include cancer.

In addition, VA has not provided the Veteran with a VA medical examination or a VA medical opinion to determine the nature and etiology of the Veteran's multiple myeloma and peripheral neuropathy of the bilateral lower and upper extremities.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), stated that an examination is required when (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See also 
38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010). 

With respect to the need for an indication that the Veteran's current disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, the United States Court of Appeals for Veterans Claims (Court) stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.

The Veteran's service treatment records contain no report of multiple myeloma or peripheral neuropathy during service.  In addition, the evidence is unclear as to how much exposure to particular chemicals the Veteran experienced during his four-year term of service; however, the Veteran has presented credible testimony indicating some exposure to chemicals during service and has submitted evidence suggesting that such exposure might result in cancer.  The record also suggests that the Veteran's current peripheral neuropathy disorder is related to the multiple myeloma.  At the October 2009 DRO hearing, the Veteran's representative specifically requested a VA medical examination.  Considering that the Veteran has submitted evidence suggesting that the claimed disorders might be related to chemical exposure during service, a VA examination with a nexus opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided health care for his multiple myeloma and neuropathy disorders since May 22, 2008, the date of the last treatment record included in the claims file.  After securing the necessary releases, the AMC/RO should attempt to obtain copies of pertinent treatment records identified by the Veteran.

2.  Thereafter, the Veteran should be afforded a VA medical examination, performed by a qualified VA examiner, in order to evaluate the etiology of the multiple myeloma and peripheral neuropathy disorders.  The relevant evidence from the claims file should be submitted to the VA examiner for review and the report compiled by such examiner should indicate whether such evidence was made available and reviewed.  For the purposes of this examination, the VA examiner should assume that the Veteran experienced exposure to chemicals during service, to include benzene and carbon tetrachloride, commiserate with his described job duties and length of service.  

Following the review of the relevant evidence in the claims file, the clinical evaluation and any diagnostic tests and/or additional examinations that are deemed necessary, the VA examiner should answer the following questions:

a.  Is at least as likely as not (50 percent or greater degree of probability) that any currently diagnosed multiple myeloma is causally related to any incident of service, to include exposure to chemicals?

b.  Is at least as likely as not (50 percent or greater degree of probability) that any currently diagnosed peripheral neuropathy disorder of the left upper, right upper, left lower, and right lower extremities is causally related to any incident of service, to include exposure to chemicals?

c.  Is at least as likely as not (50 percent or greater degree of probability) that any currently diagnosed peripheral neuropathy disorder of the left upper, right upper, left lower, or right lower extremity was caused or aggravated by multiple myeloma?

The VA examiner is advised that that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of competent evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or finding of aggravation; less likely weighs against the claim.

The VA examiner is also advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale should be given for any opinion provided.  The VA examiner should identify the relevant testing or other information needed to provide the requested opinion.  If development is required, the development should be conducted and the claims file returned to the VA examiner.

3.  If the benefits sought on appeal are not granted, the Veteran and the representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may adversely affect the outcome of the claim.  See 38 C.F.R. 
§ 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


